          Case 1:20-cv-07696-MKV Document 9 Filed 12/02/20 Page 1 of 1



                                                            USDC SDNY
UNITED STATES DISTRICT COURT                                DOCUMENT
SOUTHERN DISTRICT OF NEW YORK                               ELECTRONICALLY FILED
                                                            DOC #:
                                                            DATE FILED: 12/2/2020
 DILENIA PAGUADA, on behalf of herself
 and all others similarly situated,

                                Plaintiff,
                                                                No. 20-cv-7696 (MKV)
         -v-
                                                               ORDER OF DISMISSAL
 TOYBOX LABS, INC.,

                                Defendant.


MARY KAY VYSKOCIL, District Judge:

       The Court is in receipt of a letter from Defendant informing the Court that the parties

have reached a settlement in principle [ECF #8]. Accordingly, IT IS HEREBY ORDERED that

the above-captioned action is discontinued without costs to any party and without prejudice to

restoring the action to this Court’s calendar if the application to restore the action is made by

January 18, 2021. If no such application is made by that date, today’s dismissal of the action is

with prejudice. See Muze, Inc. v. Digital On Demand, Inc., 356 F.3d 492, 494 n.1 (2d Cir. 2004).

SO ORDERED.
                                                      _________________________________
Date: December 2, 2020                                MARY KAY VYSKOCIL
      New York, NY                                    United States District Judge
